Daly, Chief Justice.
What was published in the article respecting the plaintiff is upon its face libelous, without any innuendo to point or give effect to it. It is to be understood by the court in the sense in which the world generally would understand it, giving to the words their ordinary meaning, and in understanding what was meant and is conveyed by *502the publication respecting the plaintiff, the scope and meaning of the whole article is to be considered (More v. Bennett, 48 N. Y. 476; Cooper v. Greeley, 1 Denio, 361; Crosswell v. Weed, 25 Wend. 621; Harvey v. French, 2 M. & Selw. 591.)
If the necessary effect of what was stated, respecting the plaintiff, is to injure his reputation and lower him in the esteem and opinion of the community, it is libelous (State v. Insdell, 5 Harring. [Del.] 475; Dexter v. Spear, 4 Mason, 115; Sanderson v. Caldwell, 45 N. Y. 402; Weed v. Foster, 11 Barb. 204; 1 Hilliard on Torts, c. VII, § 13; Addison on Torts, 767, 768.)
The article is entitled, “ The True History of a Great Mining Enterprise,” and the history given in the article is that the Emma Silver Mine was nearly worked out, that there were 1,500 tons of ore raised, and on hand, and that the value of the mine, in the opinion of one Park, was $250,000. That Park admitted that the plaintiff) was the best man of his acquaintance, to prepare a mine, and that the plaintiff was sent for. That the number of men working on the mine, was reduced from one hundred to about a dozen, and that in the month of September, no one was allowed to go into the mine without a written order, and that armed men were stationed as guards at the entrance, whilst the plaintiff occupied himself in plasteri/ng and engrafting sil/ver ore on to the limestone rock. That the details of the preparation being arranged, Park and Senator Stewart sailed for England. That Professor Silliman, of Yale College, had been through the mine, seen the plastered walls, and made an instructive and interesting report. That armed with this report, Park and Stewart tried at first, without success, to float their scheme. That it occurred to Park that if the English company were headed by Gen. Schenck, the American minister, the company would acquire reputation at once; that he having little or no money, it was arranged that money should be provided for him, and that he should enter the company as a bona fide investor. That this was no less important than the preparation of the mine by the plaintiff. That Park received half a million of pounds sterling in cash, and for £100,000, and a further prospective sum of *503$60,000 or $70,000, whieh he seems to have got afterwards, that Park settled with Albert Grant, an English speculator, as expert in rigging the English market, as the plaintiff had shown himself in preparing, plastering and engrafting. The remainder of the article relates to a compromise effected by Park with one Lyon, after letting Lyon know that a peculiar arrangement had been entered into, by which the whole of the London shares were locked up, and inaccesible in the hands of Grant, for nine months or more, before the expiration of which period, in all probability, the game would be played out, &e.
It is, in substance, an account of a fraudulent scheme, by which a- silver mine was sold in England for over half a million pounds sterling, more than ten times its actual value; which was accomplished by having it prepared by the plaintiff in the manner above stated; by getting, after it was so prepared, a report of a professor of a college respecting it; and by furnishing the American minister in London with money to become a bona fide investor, and placing him at the head of the company in England to give it reputation.
The plaintiff is represented as one of the most efficient agents in the consummation of this scheme. He is described as preparing the mine by plastering and engrafting silver ore on limestone rock, whilst armed men guarded the entrance, and as being the best man known to one of the chief actors in the scheme, to prepare a mine in this way. What he did is referred to as equal in importance, to the putting of the American minister at the head of the company, and he is further characterized as being as expertm preparing, plastering and engrafting, as the English speculator, with whom Park settled, was in “ rigging the market.”
In my judgment such a statement is injurious to the reputation of the plaintiff, and assuming it to be untrue, the necessary effect of it is defamatory.
I have looked into the case upon which the defendant’s counsel relies (O’Connells. Mansfield, 9 Irish Law Reports, 179). In that case all the judges agreed that the publication was highly defamatory, but the question was whether it went *504so far as to charge the plaintiff with the crime of conspiracy ; three of the judges being of opinion that it did, and six that it did not. The point was important, because the defendant had put in a plea of justification, averring the truth of everything but a conspiracy, and if that crime was imputed in the defamatory matter, the justification had not gone far enough. The majority of the court held that what was published respecting the plaintiff did not amount to charging him with having been guilty of a conspiracy, that being a distinct criminal offense, and that the justification therefore was a full and complete answer to the action.
So in this case, it may be that what was printed respecting the plaintiff did not charge him with a conspiracy, which is a corrupt agreement by two or more to do by concerted action an unlawful thing, which would, if done by one alone, be indictable as a criminal offense, or which is by its nature and by reason of the combination, meant to injure the public or some particular individual (2 Bishop on Criminal Law, §§ 172, 176). Whether what was published respecting the plaintiff did, or did not impute to him the criminal offense of conspiracy, might be as doubtful and embarrassing a question as the one discussed and passed upon in the case cited; but there can be no reasonable doubt, I think, that what was said respecting the plaintiff) independent of that question, was in its nature defamatory.
The order overruling the demurrer must therefore be affirmed.
Larremore, J., concurred.
Order affirmed.